Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 09/23/21. 
Claims 1, 4, 6 and 11 are amended
No claims are cancelled
No claims are added
Claims 1-16 are pending

Claims
It should be noted that two sets of claims were submitted on 09/23/21. Out of the two sets of claims with claim amendments, it appears one claim set is for application # 16/709,324 and should not be part of the prosecution history of the current application # 16/000,591. Applicants are requested to have the claims expunged from the prosecution history of the current application per the MPEP as follows:
1.59    Expungement of information or copy of papers in application file.
(a)
(1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a)  or § 42.7(a)  of this title.
(2) Information forming part of the original disclosure (i.e.,
(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g)  and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.
(c) Upon request by an applicant and payment of the fee specified in § 1.19(b), the Office will furnish copies of an application, unless the application has been disposed of (see §§ 1.53(e), (f), and (g) ). The Office cannot provide or certify copies of an application that has been disposed of. [48 FR 2696, Jan. 20, 1983, effective Feb. 27, 1983; 49 FR 554, Jan. 4, 1984, effective Apr. 1, 1984; 49 FR 48416, Dec. 12, 1984, effective Feb. 11, 1985; 50 FR 23123, May 31, 1985, effective Feb. 11, 1985; revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; revised, 62 FR 53132, Oct. 10, 1997, effective Dec. 1, 1997; para. (b) revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; para. (b) revised, 68 FR 14332, Mar. 25, 2003, effective May 1, 2003; revised, 68 FR 38611, June 30, 2003, effective July 30, 2003; para. (a)(1) revised, 69 FR 49959, Aug. 12, 2004, effective Sept. 13, 2004; para. (b) revised, 69 FR 56481, Sept. 21, 2004, effective Nov. 22, 2004; para. (a)(1) revised, 77 FR 46615, Aug. 6, 2012, effective Sept. 16, 2012; para. (a)(2) revised, 77 FR 48776, Aug. 14, 2012, effective Sept. 16, 2012]

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 6-10 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-5 and 16 is/are directed to a device/apparatus which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 11-15 is/are directed to a non-transitory computer readable medium which is a statutory category.
Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 6 is directed to an abstract idea, as evidenced by claim limitations “comprising: storing management information of a plurality of incident and criterion information, the management information including incident category information corresponding to each of the plurality of incident, the criterion information being information about evaluation of answer sentence corresponding to each incident category included in the incident category information; and specifying a first incident category corresponding to first incident according to the management information after receiving the first incident; selecting a first criterion related to the first incident category according to the criterion information; evaluating a first answer corresponding to the first incident in accordance with the selected first criterion after receiving the first answer; outputting a result of the evaluation of the first answer, the result including one or more indicated item present in the first answer; receiving an indication indicating an indicated item to be reflected in the first answer from the one or more indicated item included in the result; performing modifying the first answer; performing modifying the first answer based on the indicated item; extracting, from the management information, a record corresponding to an inquiry that matches the first incident; and performing updating the extracted record included in the management information based on the modified first answer.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to solving common business problems or questions by automating use of responses. Solving common business problems or questions by automating use of responses for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
It should be noted that the claim limitations discussed above are very broad, the claims are not reciting that the steps are being “performed by a computer” or “using a computer” or some iteration of that phrase to clearly show whether all the method steps are being performed by a human mind or on a computer platform.
Further, still the claim limitations “modifying the first answer when an input of an indication to be used for the result is received; and updating the management information according to the indication” based on applicants specification the claim terms “an indication” is described in [0050]: The evaluation unit 12 displays the indicated item present in the answer statement as an indication result. Then, when an indication to be used is selected by a contact person, the evaluation unit 12 reflects the selected indication in the answer statement. In light of the specification, “an indication” is understood as being the subject/ topic of the question and the current application is evaluating if the subject/topic is being addressed in the answer. As such, these claim limitations are simply using existing technology to search for the topic.  
Independent Claims 1 and 15 is/are recite substantially similar limitations to independent claim 6 and is/are rejected under 2A for similar reasons to claim 6 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented evaluation method comprising; an evaluation apparatus comprising: a memory configured to a processor coupled to the memory and the processor configured to; a non-transitory computer-readable medium storing an evaluation program that causes a computer to execute a process comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 6 and 11 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-5, 7-10 and 12-16 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 7 recite “generating a second answer by modifying the first answer on the basis of a first item selected from a plurality of items pointed out by the evaluation of the answer.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-5, 7-10 and 12-16 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented evaluation method comprising; an evaluation apparatus comprising: a memory configured to a processor coupled to the memory and the processor configured to; a non-transitory computer-readable medium storing an evaluation program that causes a computer to execute a process comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0023]-[0027], [0113]-[0119]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 11 is/are recite substantially similar limitations to independent claim 6 and is/are rejected under 2B for similar reasons to claim 6 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-5, 7-10 and 12-16 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 6 and 11. As a result, Examiner asserts that dependent claims, such as dependent claims 2-5, 7-10 and 12-16 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gura; Gerald Alan (US 2008/0127041), and further in view of Abrams; Michael et al. (US 2018/0165596).

As per claims 1, 6 and 11: Gura shows:
An evaluation apparatus (Gura: [0508]-[0509]: apparatus) comprising:
a memory (Gura: [0502]-[0503]: memory, [0506], [0509]); and 
Regarding the claim limitation below:
“a processor coupled to the memory and the processor configured to:”
	Even though Gura shows computer components all through its disclosure, Gura does not explicitly show “a processor”. 
	However, Abrams shows “a processor” (see at least [0018]: a processor 112).
Reference Gura and Reference Abrams are analogous prior art to the claimed invention because the references are concerned with solving business related problems. For instance, Gura is concerned with solving project management problems, and Abrams is concerned with solving communication related problems. Both references are concerned with automating solutions to their problems. Further, both references use rules, weights and models to solve these problems.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Abrams, particularly the rules related to communication/ interaction enhancement in the models related to interacting with the user (see Abrams [0086]-[0088]), in the disclosure of Reference Gura, particularly the rules and models discussed in (Gura: [0123], [0146])  in order to provide a system that allows the ability to automate interactions for services that rely on establishing and nurturing "real" relationships as taught by Reference Abrams (see at least in [0006]) so that the user has a pleasant experience while solving business related problems and the process can be more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar automating business problems using rules, weights and models field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Gura in view of Reference Abrams, the results of the combination were predictable (MPEP 2143 A).
Further, Gura shows:
A computer-implemented evaluation method comprising (Gura, [0069]-[0074]: method):
A non-transitory computer-readable medium storing an evaluation program that causes a computer to execute a process comprising (Gura, [0508]-[0510]: computer readable medium):
Regarding the claim limitation below:
“storing management information of a plurality of incident and criterion information, the management information including incident category information corresponding to each of the plurality of incident, the criterion information being information about evaluation of answer sentence corresponding to each incident category included in the incident category information”
Gura shows “storing management information of a plurality of incident and criterion information, the management information including incident category information corresponding to each of the plurality of incident, the criterion information being information about … corresponding to each incident category included in the incident category information” (In light of the specification and Figs. 5, 9A-9C of applicants drawings, Gura shows the above limitations at least in Fig. 1B, #126, [0137]-[0139], which shows ways of identifying the error and the presenting recommended corrective actions, also see Fig. 3A, #308, [0148], In step 308, the computing application executes a QA filter for each milestone type to automatically search for and identify any errors in milestone flag fields. Fig. 1B, #124-128, [0137]-[0139], which determines the error category of either being syntactic and analytic. Further, in [0405]: the system detects an error and notifies the error, for instance, “PROJECT PATH INCORRECT”, further in [0420] shows the system detecting a different error “SUBPROJECT PATH INCORRECT”. Here, the ability to identify the different types of errors as well as categorize them so that they can be appropriately reported reads on the claim limitation above).
Gura does not explicitly show “about evaluation of answer sentence”. However, Abrams shows the above limitation at least in [0035], [0093]: the user intent engine 230 may include a speech analysis algorithm that examines the speech prosody of speech included in the recognition data 225 to detect any upward inflections at the end of sentences.
Reference Gura and Reference Abrams are analogous prior art to the claimed invention because the references are concerned with solving business related problems. For instance, Gura is concerned with solving project management problems, and Abrams is concerned with solving communication related problems. Both references are concerned with automating solutions to their problems. Further, both references use rules, weights and models to solve these problems.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Abrams, particularly the rules related to communication/ interaction enhancement in the models related to interacting with the user (see Abrams [0086]-[0088]), in the disclosure of Reference Gura, particularly the rules and models discussed in (Gura: [0123], [0146])  in order to provide a system that allows the ability to automate interactions for services that rely on establishing and nurturing "real" relationships as taught by Reference Abrams (see at least in [0006]) so that the user has a pleasant experience while solving business related problems and the process can be more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar automating business problems using rules, weights and models field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Gura in view of Reference Abrams, the results of the combination were predictable (MPEP 2143 A); and
Further, Gura shows:
specifying a first incident category corresponding to first incident according to the management information after receiving the first incident (In light of the specification and Figs. 5, 9A-9C of applicants drawings, Gura shows the above limitations at least in Fig. 1B, #124-128, [0137]-[0139], which determines the error category of either being syntactic and analytic. Further, in [0405]: the system detects an error and notifies the error, for instance, “PROJECT PATH INCORRECT”, further in [0420] shows the system detecting a different error “SUBPROJECT PATH INCORRECT”. Here, the ability to identify the different types of errors as well as categorize them so that they can be appropriately reported reads on the claim limitation above. Here, the “PROJECT PATH INCORRECT” reads on the “first incident” in the claim); 
selecting a first criterion related to the first incident category according to the criterion information (In light of the specification and Figs. 5, 9A-9C of applicants drawings, Gura shows the above limitations at least in Fig. 1B, #126, [0137]-[0139], which shows ways of identifying the error and the presenting recommended corrective actions, also see Fig. 3A, #308, [0148], In step 308, the computing application executes a QA filter for each milestone type to automatically search for and identify any errors in milestone flag fields);
evaluating a first answer corresponding to the first incident in accordance with the selected first criterion after receiving the first answer (In light of the specification and Figs. 5, 9A-9C of applicants drawings, Gura shows the above limitations at least in Fig. 4, # 410-414, [0170]-[0185]: where dependencies for different aspects of a task are considered, and errors are evaluated. [0152]: If inquiry step 310 determines that the exception report generated in step 308 includes at least one record indicating at least one error identified in step 308, then the computing application automatically displays one or more corrective actions in step 312 that can resolve at least one error indicated by the exception report.); 
outputting a result of the evaluation of the first answer, the result including one or more indicated item present in the first answer (In light of the specification and Figs. 5, 9A-9C of applicants drawings, Gura shows the above limitations at least in Fig. 4 , 414, [0193]-[0201]: which shows corrective action options); 
Regarding the claim limitations below:
receiving an indication indicating an indicated item to be reflected in the first answer from the one or more indicated item included in the result
Applicants originally submitted specification describes “an indication” in [0050]: The evaluation unit 12 displays the indicated item present in the answer statement as an indication result. Then, when an indication to be used is selected by a contact person, the evaluation unit 12 reflects the selected indication in the answer statement. In light of the specification, “an indication” is understood as being the subject/ topic of the question and the current application is evaluating if the subject/topic is being addressed in the answer. 
Even though Gura shows modifying and updating all throughout its disclosure (see Gura [0462]: As the Auto-correct mode has been selected, the computing application also automatically analyzes the identified invalid constraint types and automatically determines and displays recommended changes to correct the identified invalid constraint.  The recommended changes are shown in a dialog box included in display 1380), Gura does not explicitly show a subject/topic and as such, Gura does not show “an indication indicating an indicated item to be reflected in the first answer”.
Abrams shows “an indication indicating an indicated item to be reflected in the first answer” ([0077]: the inference engine 250 could answer questions regarding the weather in a city corresponding to a location of the user, news events relevant to the user, the current topic of conversation, and/or the current or previous interactions, [0065]: the interaction paradigms implemented in the inference engine 250 are substantially more sophisticated than the question and answer interaction paradigms implemented in many conventional AI systems (e.g., the perception of sympathy, empathy, emotion, etc.).  Further, because the number and type of inference algorithms 270 may be modified as time passes, the inference engine 250 may be adapted to exploit advances in technology, [0069]: the inference engine 250 may interact with the knowledge subsystem 260 to answer questions that the user asks regarding news, events, movie openings, sports scores, and the like.  More specifically, the inference engine 250 may obtain data from the data sources 150 via the knowledge subsystem 260 and/or obtain data from the knowledge database 266 that is included in the the knowledge subsystem 260.  In alternate embodiments, the inference engine 250 may obtain data directly from any number of the data sources 150, [0098]: the inference engine 250 updates the knowledge subsystem 260 and/or the user history database 246 to reflect the interaction with the user. [0105]: to evolve and refine the character, the character engine continuously updates a knowledge database, training data used to train the machine learning algorithms, and individual user histories based on interactions with users and external data sources. [0106]: By continuously updating the knowledge database, training data, and local history, the character engine develops a relationship with an individual user that evolves over time.  In addition, since the character engine dynamically tailors the responses to different user platforms, the character engine generates the illusion of continuous and consistent relationships that transcend the user platforms).
Reference Gura and Reference Abrams are analogous prior art to the claimed invention because the references are concerned with solving business related problems. For instance, Gura is concerned with solving project management problems, and Abrams is concerned with solving communication related problems. Both references are concerned with automating solutions to their problems. Further, both references use rules, weights and models to solve these problems.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Abrams, particularly the rules related to communication/ interaction enhancement in the models related to interacting with the user (see Abrams [0086]-[0088]), in the disclosure of Reference Gura, particularly the rules and models discussed in (Gura: [0123], [0146])  in order to provide a system that allows the ability to automate interactions for services that rely on establishing and nurturing "real" relationships as taught by Reference Abrams (see at least in [0006]) so that the user has a pleasant experience while solving business related problems and the process can be more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar automating business problems using rules, weights and models field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Gura in view of Reference Abrams, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations below:
“performing modifying the first answer based on the indicated item; 
extracting, from the management information, a record corresponding to an inquiry that matches the first incident; and 
performing updating the extracted record included in the management information based on the modified first answer.”
Applicants originally submitted specification describes “an indication” in [0050]: The evaluation unit 12 displays the indicated item present in the answer statement as an indication result. Then, when an indication to be used is selected by a contact person, the evaluation unit 12 reflects the selected indication in the answer statement. In light of the specification, “an indication” is understood as being the subject/ topic of the question and the current application is evaluating if the subject/topic is being addressed in the answer. 
Even though Gura shows modifying and updating all throughout its disclosure (see Gura [0462]: As the Auto-correct mode has been selected, the computing application also automatically analyzes the identified invalid constraint types and automatically determines and displays recommended changes to correct the identified invalid constraint. The recommended changes are shown in a dialog box included in display 1380. Gura shows “modifying…” in modifying the milestone flag [0153], modifying predecessor and/ or successor links [0279], Gura shows “updating…” in [0463]: [0463] A display 1385 of FIG. 13F includes an updated report that shows the new value the user selected on display 1380 (see FIG. 13E). A dialog box included in display 1385 presents the name of the task, the column name that includes the changed value, the existing value (i.e., the updated value), and the old value (i.e., the value identified as invalid). This dialog box in display 1385 also presents an opportunity to the user to accept or undo the change presented in the updated report), 
Gura does not explicitly show a subject/topic and as such, Gura does not show “modifying the first answer” and “modified first answer”.
Abrams shows “modifying the first answer” and “modified first answer” ([0077]: the inference engine 250 could answer questions regarding the weather in a city corresponding to a location of the user, news events relevant to the user, the current topic of conversation, and/or the current or previous interactions, [0065]: the interaction paradigms implemented in the inference engine 250 are substantially more sophisticated than the question and answer interaction paradigms implemented in many conventional AI systems (e.g., the perception of sympathy, empathy, emotion, etc.).  Further, because the number and type of inference algorithms 270 may be modified as time passes, the inference engine 250 may be adapted to exploit advances in technology, [0069]: the inference engine 250 may interact with the knowledge subsystem 260 to answer questions that the user asks regarding news, events, movie openings, sports scores, and the like.  More specifically, the inference engine 250 may obtain data from the data sources 150 via the knowledge subsystem 260 and/or obtain data from the knowledge database 266 that is included in the knowledge subsystem 260.  In alternate embodiments, the inference engine 250 may obtain data directly from any number of the data sources 150, [0098]: the inference engine 250 updates the knowledge subsystem 260 and/or the user history database 246 to reflect the interaction with the user. [0105]: to evolve and refine the character, the character engine continuously updates a knowledge database, training data used to train the machine learning algorithms, and individual user histories based on interactions with users and external data sources. [0106]: By continuously updating the knowledge database, training data, and local history, the character engine develops a relationship with an individual user that evolves over time.  In addition, since the character engine dynamically tailors the responses to different user platforms, the character engine generates the illusion of continuous and consistent relationships that transcend the user platforms).
Abrams further shows “extracting…” at least in [0071]: the inference engine 250 and/or the knowledge subsystem 260 could receive data from a gamification platform that engages large numbers of users to manually perform entity extraction and relationship mark-up among named entities. The structured data received by the inference engine 250 and/or the knowledge subsystem 260 could then be included in the training data 262 and used to train any number of the inference algorithms 270. [0072]: The inference engine 250 may apply one or more of the inference algorithms 270 to extract structured data from unstructured data. For example, the inference engine 250 could select a Markov model to perform named entity extraction operations on the unstructured data.
Reference Gura and Reference Abrams are analogous prior art to the claimed invention because the references are concerned with solving business-related problems. For instance, Gura is concerned with solving project management problems, and Abrams is concerned with solving communication related problems. Both references are concerned with automating solutions to their problems. Further, both references use rules, weights and models to solve these problems.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Abrams, particularly the rules related to communication/ interaction enhancement in the models related to interacting with the user (see Abrams [0086]-[0088]), in the disclosure of Reference Gura, particularly the rules and models discussed in (Gura: [0123], [0146])  in order to provide a system that allows the ability to automate interactions for services that rely on establishing and nurturing "real" relationships as taught by Reference Abrams (see at least in [0006]) so that the user has a pleasant experience while solving business related problems and the process can be more efficient and effective.
Further, the claimed invention is merely a combination of old elements in a similar automating business problems using rules, weights and models field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Gura in view of Reference Abrams, the results of the combination were predictable (MPEP 2143 A).

As per claims 2, 7 and 12: Gura shows:
further comprising: 
generating a second answer by modifying the first answer on the basis of a first item selected from a plurality of items pointed out by the evaluation of the answer (Gura, [0462] As the Auto-correct mode has been selected, the computing application also automatically analyzes the identified invalid constraint types and automatically determines and displays recommended changes to correct the identified invalid constraint.  The recommended changes are shown in a dialog box included in display 1380).

As per claims 3, 8 and 13: Gura shows:
further comprising: 
storing a first selection result of a plurality of items pointed out by the evaluation and the first incident category in association with each other in association information that includes selection results of items for each incident category (Gura, Fig. 13A, #1304-1306, [0153]: The computing application displays a selectable option to change the milestone flag setting associated with the record from No to Yes, [0162]: the computing application automatically determines and automatically displays one or more corrective actions in step 326 that can resolve one or more errors indicated by the exception report), and 
in generation processing of a second criterion related to a second incident category, specifying selection results associated with the second incident category in accordance with the association information, and performing generation of the second criterion in accordance with the specified selection results associated with the second incident category (Gura, [0162]: the computing application to automatically apply a displayed corrective action or to bypass the corrective action(s). Fig. 13A, #1304: “display interactive GUI….auto-correction”).

As per claims 4, 9 and 14: Gura shows:
wherein the generation of the second criterion includes 
calculating a first determination value in accordance with the selection result associated with the second incident category by using a determination function of the second incident category, the determination function being for calculating a determination value with which it is determined whether selection of an item is valid (Gura, [0444]: FIG. 12G includes automatically calculated totals for confirmed (i.e., valid) links, date conflicts, and link conflicts broken down by four link conflict types identified by the aforementioned four link integrity tests (see FIGS. 12B-12C), [0481]: which identifies an earned value (i.e., BCWP) that is not equal to BAC for a completed task.  This error condition occurs, for example, as a result of marking tasks as complete within an e2e integrated plan managed by Microsoft.RTM.  Project when the status dates within the subproject and the e2e integrated plan do not match.  In one embodiment, the user corrects the error identified in step 1432 by setting the Physical % Complete field to 0%, and then setting the same field back to 100% and performing a Calculate Project function native to Microsoft.RTM.  Project.  After the issues on the exception report of step 1432 are resolved, the baseline error checking process of FIG. 14B ends at step 1434.), and 
generating the second definition information by using the calculated first determination value (Gura, [0444]: FIG. 12G includes automatically calculated totals for confirmed (i.e., valid) links, date conflicts, and link conflicts broken down by four link conflict types identified by the aforementioned four link integrity tests (see FIGS. 12B-12C), [0481]: which identifies an earned value (i.e., BCWP) that is not equal to BAC for a completed task.  This error condition occurs, for example, as a result of marking tasks as complete within an e2e integrated plan managed by Microsoft.RTM.  Project when the status dates within the subproject and the e2e integrated plan do not match.  In one embodiment, the user corrects the error identified in step 1432 by setting the Physical % Complete field to 0%, and then setting the same field back to 100% and performing a Calculate Project function native to Microsoft.RTM.  Project.  After the issues on the exception report of step 1432 are resolved, the baseline error checking process of FIG. 14B ends at step 1434.).

As per claims 5, 10 and 15: Gura shows:
wherein the outputting the result of the evaluation includes displaying, on a display, each of a plurality of operative components corresponding to each of the plurality of items pointed out by the evaluation (Gura, Fig. 6, [0225]: All planned effort is contained within the task definitions of step 602, thereby documenting the required flow of work from dependency inputs to deliverable outputs.  In one embodiment, task definitions in step 602 are elaborated until they reflect a single person's effort over a one to two week period (i.e., 40 to 80 hours of effort), resulting in an objective and measurable output.  In one embodiment, tasks defined in step 602 do not have constraint types and dates assigned to them as the tasks are intended to float given other project scheduling constraints (e.g. milestones, dependencies, deliverables and resource loads)., and 
the first selection result is determined on the basis of an acceptance status of an operation with respect to the displayed plurality of operative components (Gura, [0030]: the task is broken down into tasks that each reflect a single person's effort over a one to two week period (40 to 80 hours effort) that results in an objective and measurable output. [0460] In this example, the user also selects the automated correction mode by activating the "Auto-Correct Mode" button at the top of GUI 1350 (see FIG. 13C).  The EV: Key Milestones filter is executed first to generate results in a 
display 1360 shown in FIG. 13D.  Display 1360 includes a Milestone Type column that identifies milestone tasks as Major (VP) and Key milestones, and a Constraint Type column that specified types of constraints on start or finish dates for tasks.  The dialog box in display 1360 allows the user to activate the execution of the next selected filter (e.g., by activating the Next button on display 1360)). 

As per claim 16: Gura shows:
wherein the memory stores determination functions including the determination function, each of determination functions corresponding to each of the plurality of incident, each of the determination functions representing a function in which a determination value increases as the number of indications increases, and the processor selects the first criterion among a plurality of criterions, each of the plurality of criterions being generated by using any of the determination functions ([0355]: The Tasks Missing Baseline Information filter identifies missing baseline information based on a manual entry of baseline start and/or finish fields rather than performing a baseline function native to the project management application. [0468]: In step 1405, the computing application automatically executes the Tasks Missing Baseline Information filter, which identifies baseline information that is missing if baseline start and/or finish fields have been manually entered rather than performing a baseline function native to the project management application. [0481]: In one embodiment, the user corrects the error identified in step 1432 by setting the Physical % Complete field to 0%, and then setting the same field back to 100% and performing a Calculate Project function native to Microsoft.RTM. Project, also claim 12, 24, 36, 48 for criteria).  

	
Response to Arguments	
Applicant’s Argument #1
Applicants argue on page(s) 9-10 of applicants’ remarks that “At least the above noted features do not amount to either "organizing human activity" or "mental processes" grouping of abstract ideas…..” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that in the applicants originally submitted specification, [0006] describes “an evaluation apparatus” as “an evaluation apparatus includes a memory and a processor configured to” further in other parts of the specification applicants discuss in [0027]: Upon accepting specification of an incident, an evaluation apparatus 1 identifies a category (for example, a business process) corresponding to the specified incident and identifies a definition file corresponding to the identified category.
In light of applicants’ specification, the limitations applicants are arguing are simply using existing technology to gather data and then classifying data to determine the next steps. This is merely data processing using existing technology such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 6 is directed to an abstract idea, as evidenced by claim limitations “comprising: storing management information of a plurality of incident and criterion information, the management information including incident category information corresponding to each of the plurality of incident, the criterion information being information about evaluation of answer sentence corresponding to each incident category included in the incident category information; and specifying a first incident category corresponding to first incident according to the management information after receiving the first incident; selecting a first criterion related to the first incident category according to the criterion information; evaluating a first answer corresponding to the first incident in accordance with the selected first criterion after receiving the first answer; and outputting a result of the evaluation of the first answer; modifying the first answer when an input of an indication to be used for the result is received; and updating the management information according to the indication.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to solving common business problems or questions by automating use of responses. Solving common business problems or questions by automating use of responses for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
It should be noted that the claim limitations discussed above are very broad, the claims are not reciting that the steps are being “performed by a computer” or “using a computer” or some iteration of that phrase to clearly show whether all the method steps are being performed by a human mind or on a computer platform.
Further, still the claim limitations “modifying the first answer when an input of an indication to be used for the result is received; and updating the management information according to the indication” based on applicants specification the claim terms “an indication” is described in [0050]: The evaluation unit 12 displays the indicated item present in the answer statement as an indication result. Then, when an indication to be used is selected by a contact person, the evaluation unit 12 reflects the selected indication in the answer statement. In light of the specification, “an indication” is understood as being the subject/ topic of the question and the current application is evaluating if the subject/topic is being addressed in the answer. As such, these claim limitations are simply using existing technology to search for the topic.  

Applicant’s Argument #2
Applicants argue on page(s) 10-12 of applicants remarks that “However, Gura and Abrams do not disclose modifying an answer sentence and updating management information, when an input of an indication to be used for a result of output is received…..” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ arguments are directed to newly amended claims which have necessitated new grounds of rejection, as applicants’ arguments are moot. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
	Foreign reference pub # 2008-145769 and #2013-041384, submitted with applicants IDS are also great references. 
	Foreign reference pub # 2013-041384 is concerned with providing a message processing technique associated with automation of a cooperative action.
	Foreign reference pub # 2008-145769 is concerned with efficiently creating an interaction scenario which is required for a natural language interaction system for carrying out operation for a device and a computer based on user's request.
	NPL Reference:
	Zukerman, I et al. A corpus-based approach to help-desk response generation. 2006 International Conference on Computational Intelligence for Modelling Control and Automation and International Conference on Intelligent Agents Web Technologies and International Commerce (CIMCA'06) (Page(s): 23). This reference discloses developing a corpus-based approach for the prediction of help-desk responses from features in customers' emails, where responses are represented at two levels of granularity: document and sentence. We present an automatic evaluation of the responses generated by our system, as well as a manual one involving human judges. The automatic evaluation involves textual comparisons between generated responses and responses composed by the help-desk operators. The results show that both levels of granularity produce good responses, addressing inquiries of different kinds. The human-based evaluation measures response in- formativeness, and confirms our conclusion that both levels of granularity produce useful responses.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624